DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 Response to Amendment
Examiner acknowledges amended Claim 1 and withdrawn Claim 6 in the response filed on 11/23/2021. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “the conjugate fiber structure”.  Due to the modified cross-section fiber comprising a plurality of pieces of conjugate fiber structures, it is unclear which piece of the conjugate fiber structure Applicant is referring to in the instant limitation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335092 (“Takeda et al.”), in view of Wikipedia articles on “Polyethylene terephthalate” and “Nylon 6”, and in view of US Pub. No. 20070071974 (“Hietpas et al.”). 
With regards to Claims 1 and 5, Takeda et al. teaches a modified cross-section fiber comprising a plurality of pieces of conjugate fiber structures comprising a first thermoplastic resin and a second thermoplastic resin and a connected body comprising a third thermoplastic resin, wherein the second thermoplastic resin occupies a surface of the first thermoplastic resin to form a sheath-core conjugate fiber.  Takeda et al. further teaches in an arbitrary fiber cross-section, each of the pieces of the conjugate fiber structure is formed to be completely spaced apart from one another, one piece of the conjugate fiber structure is located in a center, the pieces of the conjugate fiber structures are only connected by the connected body, the pieces of the conjugate fiber structures are splittable, and a mean single yarn fineness of the pieces of the 
Takeda et al. teaches the thermoplastic resin material(s) for its first, second, and third thermoplastic resins include polyesters, polyolefins, polyamides, styrene-based polymers, vinyl alcohol-based polymers, and ethylene-vinyl alcohol-based copolymers (Col. 7: Lines 16-25).  Takeda et al. teaches an example wherein its first and third thermoplastic resins are polyethylene terephthalate and its second thermoplastic is Nylon 6 (Example 6).  According to the provided Wikipedia articles, polyethylene terephthalate has a melting point greater than 250°C and Nylon 6 has a melting point of 220°C.  Thus, Takeda et al. teaches its second thermoplastic resin having a lower melting or softening point than the first thermoplastic resin, and the third thermoplastic resin having a higher melting or softening point than the second thermoplastic resin.   
Takeda et al. not teach a maximum width of the connected body is smaller than a maximum width of each of the pieces of the conjugate fiber structure.
However, Hietpas et al. teaches a modified cross-section fiber comprising a plurality of pieces of conjugate fiber structures and a connected body, wherein the plurality of pieces of conjugate fiber structures comprise first and second thermoplastics and the connected body comprises a third thermoplastic.  Hietpas et al. teaches the plurality of pieces of conjugate fiber have a sheath-core structure (Figs. 3-6, [0005], [0019], [0020], and [0025]).  Hietpas et al. further teaches its modified cross-section fiber has an octachannel scalloped shape (Fig. 6 and [0066]), wherein a maximum width of the connected body is smaller than a maximum width of each of the pieces of the conjugate fiber structure (Abstract, Figs. 4-6, [0066], [0067], and [0085]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a maximum width of the connected body be smaller than a maximum width of the conjugate fiber structure in Takeda et al.’s modified cross-section fiber in order to achieve desirable physical properties disclosed in paragraph [0018].  Furthermore, it 

With regards to Claim 2, Takeda et al. teaches the connected body further comprises the second thermoplastic resin and has a structure in which a periphery of the third thermoplastic resin is covered with the second thermoplastic resin (Fig. 1). 

With regards to Claim 3, Takeda et al. teaches a cross-sectional shape of the conjugate fiber structure is circular or polygonal (Fig. 1). 

With regards to Claim 4, Takeda et al. teaches its modified cross-section fiber comprising 3 to 6 of the conjugate fiber structures (Fig. 1). 

With regards to Claim 7, Takeda et al. teaches the third thermoplastic resin occupies 20% or more of a cross-section of the connected body (Fig. 1). 

With regards to Claim 8, the limitation that the second thermoplastic resin in the connected body and the second thermoplastic resin in the conjugate fiber structure are “melted”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335092 (“Takeda et al.”), in view of Wikipedia articles on “Polyethylene terephthalate” and “Nylon 6”, and in view of US Pub. No. 20070071974 (“Hietpas et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20030203695 (“Polanco et al.”).
Takeda et al. teaches its modified cross-section fiber includes various shapes, including but not limited to a multilayer form, a hollow multilayer form, a petal form, or a hollow petal form (Col. 7: Line 66 bridging over to Col. 8: Line 8). 
While Takeda et al. is open to a petal type shape, Takeda et al. does not specifically teach the “tri-lobal” structure as claimed by Applicant.  
However, Polanco et al. teaches that fibers can be rectangular, oval, or multi-lobal ([0023] and [0040]).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to take Takeda et al.’s fiber, as shown in Fig. 1, be formed into a tri-lobal structure, such that three pieces of the conjugate fiber structures arranged at an equal interval around one piece of a conjugate fiber structure located in the center are connected to one piece of the conjugate fiber structure located in the center by only the connected body, respectively, as a functionally equivalent design option and to achieve desirable increase in surface area, flexibility, etc.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 6335092 (“Takeda et al.”), in view of Wikipedia articles on “Polyethylene terephthalate” and “Nylon 6”, and in view of US Pub. No. 20070071974 (“Hietpas et al.”) as applied to Claim 1 above, and further in view of JP 01250412 A (“Sasaki et al.”).

However, Sasaki et al. teaches the length of its connected portion is approximately 65% or less than a peripheral length of its conjugate fiber structure (Abstract, Figs. 6a and 7, and Page 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Takeda et al.’s modified cross-section fiber conform to the structure as claimed to obtain desirable properties as disclosed in Page 4 (Please see the provided translation by Applicant). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/LC/
Lisa Chau
Art Unit 1785

/Holly Rickman/Primary Examiner, Art Unit 1785